Brown, J.
Defendant was prosecuted and convicted of disorderly conduct, in violation of the ordinances of the city of Minneapolis, and appealed from the judgment.
Upon being arrested and brought before the court, an oral complaint was made against defendant by one Burke, and entered by the clerk of the court in the court records. As so entered the complaint sufficiently charged a violation of the ordinance against disorderly conduct, and defendant interposed a plea of not guilty. The ■case was then adjourned to the following day, when defendant appeared personally and by counsel, and withdrew the plea of not guilty, and entered a plea of guilty, whereupon the court sentenced him to thirty days in the workhouse. Thereafter defendant employed new counsel, who moved the court for an order vacating the judgment, for leave to withdraw the plea of guilty, for a new trial, and for other relief. The motion was denied.
Defendant contends: (1) That the complaint charging disorderly conduct does not state facts sufficient to constitute a public offense; and (2) that the plea of guilty was obtained from defendant by fraud and duress, and that it should have been set aside and a new trial granted. We dispose of these points in the order stated.
1. The contention that the complaint is insufficient rests in part upon the theory that the only complaint made against defendant appears upon the “court tab,” a memorandum made by some officer of the court, giving the date of arrest, the charge, “disorderly conduct,” when defendant was arraigned in court, and the plea entered. But in this contention counsel are in error. The records of the court, kept by the clerk, recite that on “January 19th, 1911, H. M. Burke duly makes complaint against defendant and says: That at and within the corporate limits of the city of Minneapolis, on the 18th day of January, 1911, the defendant, then and there being, did wilfully, unlawfully and wrongfully make, aid, countenance and assist in making a noise, riot, disturbance and improper diversion in a public place, * * *” contrary to the ordinance of the city. In view of this record, which cannot be impeached by affidavit, it cannot be held *155that the court “tab” was the only complaint lodged against defendant.
But defendant also claims that the complaint so recorded in the minutes of the court was insufficient. The question whether the recorded complaint was a compliance with the law is controlled by the provisions of section 17, c. 34, p. 609, Sp. Laws 1889, an act relating to the municipal court of the city of Minneapolis. The statute provides: “Complaints in criminal cases may be made to the clerk when the court is in session, or to the .judge or clerk when not in session; and may be made in writing or reduced to writing by the judge or clerk, and sworn to by the complainant, whether the offense charged be a violation of the criminal laws of the state, •or of the ordinances, regulations or by-laws of said city. * * * In cases where alleged offenders shall be in custody, and brought before the court or the clerk, without process, the clerk shall enter upon the records of the court, a brief statement of the offense with which the defendant is charged, which shall stand in the place of a complaint, unless the court shall direct a formal complaint to be made.”
The record discloses that defendant was in custody and in court, •and, under the provisions of the statute, the clerk was authorized to enter upon the records a “brief statement of the offense,” to •stand in the place of a formal complaint. The record recites that the complaint was “duly made.” This implies that it was verified or sworn to as prescribed by law. In point of substance the statement ■of the charge as embodied in the record of the court seems to answer every purpose of the statute and sufficiently apprised defendant of the specific offense charged against him, namely, disorderly ■conduct.
The purpose of the legislature in the enactment of the statute was to simplify the prosecution of minor offenses in the municipal ■court, and to dispense with the necessity of technical accuracy as followed in felonies and indictable crimes. The police courts of •our large cities are often daily confronted with large numbers of petty offenders, and it would be intolerable to require that their proceedings be in form those prescribed for higher courts and high*156er offenses. Their proceedings must of necessity be more or less summary and informal, and so long as the substantial or constitur tional rights of persons charged are not infringed or violated, convictions cannot be reversed for mere irregularity. This rule is applied by the courts in all states, having similar statutory regulations, and statutes so providing are not unconstitutional.
The “brief statement” in the case at bar is specific, and definitely informed defendant of the offense charged, and he was in no way misled. We therefore hold the complaint sufficient.
The case of State v. Swanson, 106 Minn. 288, 119 N. W. 45, holding a formal written complaint, substantially in the language of the recorded complaint in the case at bar, insufficient, was predicated upon a somewhat strict application of the rules of criminal procedure, and is not to be extended beyond the facts of that case-It is distinguishable from the case at bar in this: That no formal complaint was here filed, the prosecution being founded upon the statement of the charge made by the clerk. Of course, such statement need not be as specific as a formal complaint.
2. Upon the question whether the court erred in refusing to permit a withdrawal of the plea of guilty little need be said. The motion was addressed to the discretion of the court. And while our impressions are that the motion might well have been granted as to defendant’s co-offender, whose separate appeal was presented with this one, still, we are not prepared to hold that the court abused its discretion in refusing the relief to either defendant.
Judgment affirmed.